Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into as of the 16th day
of May, 2011 (hereinafter referred to as the effective date of the Agreement),
by and between Richard W. Pehlke, with an address of 850 Raintree Drive,
Naperville, Illinois, 60540 (hereinafter referred to as “Consultant”), and
HEIDRICK & STRUGGLES INTERNATIONAL, INC., a Delaware corporation (hereinafter
referred to as “Heidrick”).

WITNESSETH:

WHEREAS, Heidrick is one of the leading providers of executive search and other
leadership consulting services on a worldwide basis; and

WHEREAS, Consultant is engaged in providing consulting services; and

WHEREAS, Consultant wishes to enter into an agreement with Heidrick in order to
temporarily perform the function of chief financial officer for Heidrick and to
fulfill the duties and responsibilities of chief financial officer of Heidrick
as more fully described in the position specification attached hereto as Exhibit
A (the “Services”);

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
hereinafter expressed, the parties hereto do mutually agree as follows:

ARTICLE I

SCOPE OF AGREEMENT

A. Consultant shall, in a professional manner, take all steps necessary to
perform consulting services for Heidrick, particularly the Services. Consultant
will perform, schedule, staff and manage all Services.

C. Heidrick shall pay Consultant a fee of Thirty One Thousand Five Hundred
Dollars ($31,500) per month (the “Fee”) for the Services. Consultant will be
reimbursed for Consultant’s COBRA contribution and any reasonable and necessary
out-of-pocket expenses incurred at Heidrick’s request, including travel
expenses. All expenses that will be submitted for reimbursement will be in
compliance with Heidrick’s travel and entertainment policy. Heidrick will make
payment of any undisputed invoice within 30 days of receipt of invoice.

ARTICLE II

PERIOD OF PERFORMANCE

This Agreement shall be effective as of the date first set forth above and shall
expire on September 15, 2011 unless extended by the mutual written agreement of
Heidrick and Consultant. Notwithstanding the foregoing, this Agreement shall be
earlier terminated (x) by mutual agreement of the parties, or (y) Heidrick may
terminate for convenience upon fourteen (14) days advance written notice to
Consultant, or (z) Heidrick may terminate for cause immediately. Time is of the
essence in this Agreement.



--------------------------------------------------------------------------------

ARTICLE III

MANAGEMENT

Consultant will be responsible for the overall administration of the Services.
However, Consultant is responsible for adhering to Heidrick’s direction
including, without limitation, complying with specific requirements of which
Heidrick makes Consultant aware. Consultant will report to the Chief Executive
Officer of Heidrick.

ARTICLE IV

CONFIDENTIAL INFORMATION

The parties acknowledge and agree that in the course of the performance of the
Services or additional services pursuant to this Agreement, that each may be
given access to, or come into possession of, confidential information of the
other party, or its clients, which information may contain trade secrets,
proprietary data or other confidential material of that party, or its clients.
Therefore the parties will execute a Non-Disclosure Agreement which is attached
hereto as Exhibit B, and incorporated by reference as if fully set forth herein.
Materials used in any engagement undertaken pursuant to this Agreement shall not
be altered or changed without the consent of both parties.

ARTICLE V

NO PARTNERSHIP

Nothing herein contained shall be construed to imply a joint venture,
partnership or principal-agent relationship between Heidrick and Consultant, and
neither party shall have the right, power or authority to obligate or bind the
other in any manner whatsoever, except as otherwise agreed to in writing. The
parties do not contemplate a sharing of profits relating to the Services so as
to create a separate taxable entity under Section 761 of the Internal Revenue
Code of 1986, as amended, nor co-ownership of a business or property so as to
create a separate partnership under the law of any jurisdiction, including,
without limitation, Delaware. Accordingly, for tax, property and liability
purposes Consultant will perform the Services, on a professional basis and as an
independent contractor of Heidrick. Revenues and expenses relating to the
Services and any additional services shall be reported separately by the parties
for tax purposes. During the performance of any of the Services, Heidrick’s
employees will not be considered employees of Consultant, and vice versa, within
the meaning or the applications of any federal, state or local laws or
regulations including, but not limited to, laws or regulations covering
unemployment insurance, old age benefits, worker’s compensation, industrial
accident, labor or taxes of any kind. Consultant’s personnel who are to perform
the Services or additional services to be provided by Consultant hereunder shall
be under the employment, and ultimate control, management and supervision of
Consultant. It is understood and agreed that Consultant’s employees shall not be
considered Heidrick’s employees within the meaning or application of Heidrick’s
employee fringe benefit programs for the purpose of vacations, holidays,
pension, group life insurance, accidental death, medical, hospitalization, and
surgical benefits.



--------------------------------------------------------------------------------

ARTICLE VI

TRADEMARK, TRADE NAME AND COPYRIGHTS

Except as expressly provided herein, this Agreement does not give either party
any ownership rights or interest in the other party’s trade name, trademarks or
copyrights.

ARTICLE VII

INDEMNIFICATION

Consultant, at his own expense, shall indemnify, defend and hold Heidrick, its
partners, shareholders, directors, officers, employees, and agents harmless from
and against any and all third-party suits, actions, investigations and
proceedings, and related costs and expenses (including reasonable attorney’s
fees) resulting solely and directly from the Consultant’s negligence or willful
misconduct. Heidrick agrees to give Consultant prompt written notice of any
claim or other matter as to which it believes this indemnification provision is
applicable. Heidrick shall have the right to defend against any such claim with
counsel of its own choosing and to settle and/or compromise such claim as it
deems appropriate. Each party further agrees to cooperate with the other in the
defense of any such claim or other matter.

ARTICLE VIII

NON-SOLICITATION/NON-COMPETITION

Without the prior written consent of Heidrick, during the term of this Agreement
and for a period of twelve (12) months after termination of this Agreement,
either by mutual agreement or by Heidrick for convenience or for cause,
Consultant will not (i) become engaged in or otherwise become interested in,
whether as an owner, officer, employee, consultant, director, stockholder, or
otherwise, in any company, enterprise or entity that provides or intends to
provide services similar to those provided by Heidrick in the geographical area
which was served during this Agreement; (ii) directly or indirectly solicit, or
assist any other person in soliciting, any employee of Heidrick or its
affiliates or any person who, as of the termination of this Agreement, was in
the process of being recruited by Heidrick or its affiliates, or induce any such
employee to terminate his or her employment with Heidrick or its affiliates; or
(iii) hire or assist another in hiring any employee of Heidrick or its
affiliates who potentially possesses Heidrick or its affiliate’s confidential
information for a position where the employee’s knowledge of such information
might be relevant.

ARTICLE IX

INTELLECTUAL PROPERTY

Work performed on engagements pursuant to this Agreement by Consultant and
information, materials, products and deliverables developed in connection with
engagements pursuant to this Agreement shall be the property of Heidrick. All
underlying methodology utilized by Consultant which was created and/or developed
by Consultant prior to the date of this Agreement and utilized in the course of
performing engagements pursuant to this Agreement shall not become the property
of Heidrick.



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

A. Entire Agreement: This Agreement together with all documents incorporated by
reference herein, constitutes the entire and sole agreement between the parties
with respect to the subject matter hereof and supersedes any prior agreements,
negotiations, understandings, or other matters, whether oral or written, with
respect to the subject matter hereof. This Agreement cannot be modified, changed
or amended, except for in writing signed by a duly authorized representative of
each of the parties.

B. Conflict: In the event of any conflict, ambiguity or inconsistency between
this Agreement and any other document which may be annexed hereto, the terms of
this Agreement shall govern.

C. Assignment and Delegation: Neither party shall assign or delegate this
Agreement or any rights, duties or obligations hereunder to any other person
and/or entity without prior express written approval of the other party.

D. Notices: Any notice required or permitted to be given under this Agreement
shall be in writing, by hand delivery, commercial overnight courier or
registered or certified U.S. Mail, to the address stated below for Consultant or
to the address stated below for Heidrick, and shall be deemed duly given upon
receipt, or if by registered or certified mail three (3) business days following
deposit in the U.S. Mail. The parties hereto may from time to time designate in
writing other addresses expressly for the purpose of receipt of notice
hereunder.

 

If to Heidrick:

   Heidrick & Struggles International, Inc.    233 South Wacker Drive    Suite
4200    Chicago, Illinois 60606-6303    Attention: Office of the General Counsel
   Facsimile: 312.496.1297

If to Consultant:

   Richard W. Pehlke    850 Raintree Drive    Naperville, Illinois 60540

E. Severability: If any provision of this Agreement is declared invalid or
unenforceable, such provision shall be deemed modified to the extent necessary
and possible to render it valid and enforceable. In any event, the
unenforceability or invalidity of any provision shall not affect any other
provision of this Agreement, and this Agreement shall continue in full force and
effect, and be construed and enforced, as if such provision had not been
included, or had been modified as above provided, as the case may be.

F. Disputes: Heidrick and Consultant will use their best efforts to resolve any
dispute(s) arising from this Agreement through mediation (an alternative dispute
resolution) prior to initiating litigation.

G. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without giving effect to its
choice of law principles.



--------------------------------------------------------------------------------

H. Paragraph Headings: The paragraph headings set forth in this Agreement are
for the convenience of the parties, and in no way define, limit, or describe the
scope or intent of this Agreement and are to be given no legal effect.

I. Counterparts: This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

J. Exhibits: The Exhibits attached hereto are made a part of this Agreement as
if fully set forth herein.

IN WITNESS WHEREOF, the parties, by their duly authorized representatives, have
caused this Agreement to be executed as of the date first written above.

 

HEIDRICK & STRUGGLES     CONSULTANT INTERNATIONAL, INC.     By:   /s/ L. Kevin
Kelly     By:   /s/ Richard W. Pehlke Name:   L. Kevin Kelly     Name:   Richard
W. Pehlke Title:   President and Chief Executive Officer     Title:   Interim
CFO



--------------------------------------------------------------------------------

Exhibit A

LOGO [g187691g57m90.jpg]

Company, Position & Person Profile

 

 

Chief Financial Officer

May 2011

LOGO [g187691g65r46.jpg]

Heidrick & Struggles advises the company on the basis of an exclusive consulting
assignment. The following details are for your personal information and should
be kept confidential.



--------------------------------------------------------------------------------

The Company

Heidrick & Struggles International, Inc. (NASDAQ: HSII) is the world’s premier
provider of senior-level executive search and leadership consulting services,
including talent management, board building, executive on-boarding and M&A
effectiveness. With 2010 revenue of approximately $500 million, the Company is
one of the largest providers of executive search and leadership consulting
services in the world. For nearly 60 years, the firm has focused on quality
service and built strong leadership teams through its relationships with clients
and individuals worldwide. Heidrick & Struggles is headquartered in Chicago,
Illinois, but with more than 400 consultants and 60 locations in 35 countries
around the world, it has the resources and contacts necessary to conduct a
global, multinational, national, or local market search. This capability enables
Heidrick & Struggles to serve its clients wherever they are located within the
framework of a responsive international partnership.

Heidrick & Struggles’ focus on top-level services offers several advantages that
include access to and influence with key decision makers, increased potential
for recurring search consulting engagements, higher fees per search, enhanced
brand visibility, and a leveraged global footprint, which create added barriers
to entry for potential competitors. Working at the top of client organizations
also allows the Company to attract and retain high-caliber consultants.

In addition to executive search, the Company provides a range of leadership
consulting services to clients. These services include succession planning, top
team effectiveness, executive assessment, talent management, executive
development, and M&A human capital effectiveness.

The Corporate and North American accounting and finance organizations are
located in Chicago. There are also international accounting and finance staff
located in London and Sydney. The position will require travel to offices around
the world. For more information about Heidrick & Struggles, please visit
www.heidrick.com.



--------------------------------------------------------------------------------

   The Position Title:    Chief Financial Officer Location:    Chicago, Illinois
Reports to:    Chief Executive Officer Direct reports:    Treasurer, Controller,
Investor Relations and Real Estate Peer relationships:    EVP, General Counsel;
EVP, Chief Human Resources Officer; Managing Partner, Global Practices; Chief
Marketing Officer; Chief Information Officer Initial Focus and Challenges:   

•       Establish a collaborative and respectful partnership with the executive
leadership team, regional and practice leaders, and firms’ consultants. Help
advise on the reporting and presentation of their individual objectives and
results.

 

•       Establish an effective relationship with the Board of Directors,
specifically with the Audit and Finance Committees.

 

•       Instill leadership that generates excitement, energy and inspiration.
Develop a financial organization that promotes a collaborative, open and
engaging work environment.

 

•       Establish efficient processes and controls that safeguard the assets of
the business, while also producing meaningful metrics that measure performance
and risk.

 

•       Evaluate strategic transactions and lead execution and integration as
appropriate.

  

 

Specific Responsibilities

  

Specifically, the CFO’s responsibilities will include:

 

•       Maintaining the integrity of financial information and assuring its
effective communication to internal and external constituencies.

 

•       Assuring the protection and deployment of corporate assets and playing a
key role in building shareholder value.

 

•       Maintaining oversight responsibility for the Company compliance,
regulatory and reporting requirements.



--------------------------------------------------------------------------------

  

•       Ensuring adequate internal controls are in place to adhere to all
regulatory requirements, including Sarbanes-Oxley.

 

•       Working closely with the CEO and the rest of the leadership team to
identify, evaluate and implement strategies that will improve operating
efficiencies, enhance client relationships and improve shareholder value.

 

•       Continuing to improve the Company’s financial reporting and analysis on
an integrated basis across the globe.

 

•       Continuing the implementation of financial and management information
systems and streamlining related business processes to assure timely, accurate
and informative financial and management information that is predictive as well
as historical.

 

•       Defining and implementing financial metrics to inform earlier, faster
and better decision-making.

   The Person Qualifications & Experience   

The successful candidate will bring at least fifteen years of progressively
responsible financial function experience for a global enterprise. The
individual must have accumulated, through various corporate and business unit
roles, the skills and operating experiences required to lead the financial
function of a global company. Experience in a professional services environment
is strongly preferred, though not required. Public company experience is
required.

 

Additional qualifications include:

 

•       Undergraduate degree in business or related field of study required. MBA
and/or CPA are highly desirable.

 

•       Strong technical competence in wide-ranging finance disciplines
including financial planning, financial reporting, accounting, tax, audit,
treasury, risk management and mergers & acquisitions.

 

•       Experience in a global, multi-site business is a must. S/he need not
have lived and worked abroad, but the following two skill sets are desirable: 1)
experience building a greater



--------------------------------------------------------------------------------

  

presence in Asia and other emerging markets; and 2) a broad understanding and
appreciation of international accounting, tax and regulatory requirements and
cultures across the world.

 

•       Demonstrated success as a business partner with a leadership team and
line managers – must possess strong organizational, interpersonal and
communication skills.

 

•       Broad financial skills, including experience in SEC reporting,
Sarbanes-Oxley and other reporting and regulatory requirements, financial
planning and analysis, and control.

 

•       Must possess the intellect, confidence and presence to operate
effectively within the Company, the Board of Directors, outside auditors and
regulators, clients, investors and analysts, and with business partners.

 

•       A seasoned strategic finance executive with an operational focus and
capital markets experience. Capital markets experience is important in that the
successful candidate must be Street-savvy and credible with commercial and
investment banks, analysts and rating agencies. However, a lengthy deal sheet of
complex debt and equity offerings and placements is not required. Other “deal”
experience (allegiances, alliances, ventures, acquisitions, divestitures) is
preferred.

 

•       Investor relations experience is required, but the successful candidate
need not have had first-chair responsibility.

 

•       Must be information technology-savvy. Ideally, s/he will have led or
played a significant role in a major financial systems implementation.

 

•       Demonstrated success in building, leading, motivating and retaining
high-performing teams.

Leadership & Management Behavioral Competencies   

Organizational Buy-in and Relationship Building: Strong influencing and
relationship building skills; must demonstrate the ability to secure buy-in at
all levels within the organization.

 

External Awareness: Shows a strong understanding of the professional services
business environment and understands



--------------------------------------------------------------------------------

  

factors, trends and issues which influence the Company’s business performance.

 

Analytical and Strategic Thinking: Superior analytical skills balanced by a keen
ability to integrate the broader strategic picture. Strong analytical skills
enabling complex issues to be rapidly understood and explained before presenting
the results in an understandable manner. Is not restricted by the current
situation, can see beyond today to where new opportunities exist.

 

Driving Results: A pragmatic person with an intense commitment to drive results
through effective team and individual performance. Sets clear goals and manages
accountability.

Personal Characteristics   

•       Unquestionable integrity.

 

•       Ability to empower and mobilize cross-functional teams in a
collaborative and effective manner.

 

•       A financially dynamic thinker who can articulate a cogent financial
perspective on business issues and has solid business judgment.

 

•       A shareholder value-building and client service perspective.

 

•       A team player – equally effective as a team leader or team member; a
change agent.

 

•       A builder of effective and trusting relationships between the corporate
staff and the business.

 

•       Hands on, with the ability to balance strategic vision with tactical
execution.

 

•       Intelligent, practical, strategic and detail-oriented.

 

•       Proactive, energetic and self-motivated and possessing a strong work
ethic.



--------------------------------------------------------------------------------

Exhibit B

NON-DISCLOSURE AGREEMENT

THIS AGREEMENT is made by and between Heidrick & Struggles, Inc., a Delaware
Corporation (hereinafter H&S), and the undersigned (hereinafter “Second Party”).

WHEREAS, H&S has been investing considerable capital, time and effort in
establishing and developing computer programs and hardware configurations to
computerize certain areas of its executive recruiting process including, without
limitation, H&S’s client/search history, and information relating to individuals
who may contact H&S or be contacted by H&S; and has confidential and proprietary
information relating thereto; and

WHEREAS, H&S at times receives information from its clients and others which H&S
is obligated to treat as confidential or proprietary; and

WHEREAS, Second Party in the course of its association with H&S will have access
to certain of said confidential and proprietary information pertaining to
computer programs and hardware configurations and to the business affairs of
H&S.

NOW THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and the association with H&S of Second Party, the parties hereto
agree as follows:

1. “Confidential Information” shall mean information relating to computer
programs and hardware configurations of a proprietary and confidential nature,
whether communicated orally or in writing, including without limitation,
concepts, techniques, new systems-software planning, processes, designs,
circuits, cost data, computer programs, and other technical know-how disclosed
by H&S to Second Party or obtained by Second Party through observation or
examination of H&S’s facilities or procedures. Confidential Information shall
also include any information of a confidential nature concerning H&S’s financial
information, H&S’s clients or the business and employees of H&S and any
information H&S has received from others, which H&S is obligated to treat as
confidential or proprietary.

2. Second Party acknowledges that irreparable injury and damage will result from
disclosure to third parties, or utilization for purposes other than those
connected with its association with H&S, of Confidential Information.

3. Second Party shall not, without the prior written consent of H&S, disclose
any Confidential Information to any third party and shall not use the
Confidential Information except pursuant to and in the course of Second Party’s
association with H&S, provided, however, that Second Party shall have no
liability to H&S under this Agreement with respect to the disclosure and/or use
of any such Confidential Information which:

(a) Second Party can establish has become publicly known without breach of this
Agreement by Second Party, or

(b) has become known by or available to Second Party prior to H&S’s disclosure
of such information to Second Party, as evidenced by written documents received
by Second Party



--------------------------------------------------------------------------------

(prior to H&S’s disclosure to Second Party) from anyone, including Second
Party’s employees, agents, or representatives, or

(c) has become known by or available to Second Party subsequent to H&S’s
disclosure of such information to Second Party from anyone, including Second
Party’s employees, agents, or representatives, where the original source of such
information was not H&S or persons associated or affiliated with H&S.

4. Second Party agrees that any disclosure of Confidential Information within
Second Party’s own company shall be only such as necessary to accomplish the
purpose of Second Party’s association with H&S. Second Party shall take all such
security precautions to protect from disclosure and to keep confidential the
Confidential Information as may be necessary, including without limitation,
protection of documents from theft, unauthorized duplication and discovery of
contents, and restrictions of access by other persons to Confidential
Information.

5. Second Party shall return all written material, photographs, and all other
documentation made available or supplied by H&S to Second Party, and all copies
and reproductions thereof, on request.

6. Second Party shall not make or use any copies, synopses or summaries of oral
or written material, photographs, or any other documentation or information made
available or supplied by H&S to Second Party except such as are necessary for
Second Party’s association with H&S or as are necessary to accomplish the
purpose of Second Party’s association with H&S. Second Party shall not disclose
to any third party the fact of Second Party’s relationship with H&S unless H&S,
in writing, signed by H&S’s President or Secretary, first approves the
disclosure.

7. H&S retains all rights and remedies afforded it under the patent and other
laws of the United States and the States thereof, including without limitation
any laws designed to protect proprietary or confidential information.

8. During the term of this agreement Second Party will be prohibited from
providing any similar services to the following designated competitors of H&S:
Korn/Ferry, Russell Reynolds & Associates, Spencer Stuart, Egon Zehnder
International, Lamalie Amrop International, Ray & Berndston, LAI Ward Howell
International, and A.T. Kearney Executive Search, or any other firm engaged in
executive search.

9. This Agreement sets forth the entire agreement and understanding of the
parties and merges all prior discussions between them as to Confidential
Information. Neither party may be bound by any definition, condition,
representation or waiver other than as expressly stated in this Agreement or as
subsequently set forth in writing signed by the parties hereto.

10. This Agreement shall be governed by the laws of the State of Illinois as
applied to contracts entered into and to be performed within the State of
Illinois.

11. Second Party’s obligations under this Agreement shall terminate five
(5) years from the date the Confidential Information was obtained.



--------------------------------------------------------------------------------

12. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, administrators, executors, successors and
assigns.

IN WITNESS WHEREOF, the parties hereto have executed this agreement this 16th
day of May, 2011.

 

HEIDRICK & STRUGGLES, INC. By:   /s/ L. Kevin Kelly SECOND PARTY By:   /s/
Richard W. Pehlke